Citation Nr: 1809069	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial rating for service-connected asbestos lung disease with chronic obstructive pulmonary disease, evaluated as 30 percent prior to July 11, 2013 and as 60 percent from July 11, 2013.

2. Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to July 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for asbestos lung disease and assigned a noncompensable (0 percent) rating, effective May 16, 2008.  An interim July 2009 rating decision increased the rating for asbestos lung disease to 10 percent, effective December 18, 2008.  Thereafter, an April 2011 rating decision recharacterized the disability as asbestos lung disease with chronic obstructive pulmonary disease (COPD) and increased the rating to 30 percent, effective May 16, 2008.  Subsequently, a September 2013 rating decision increased the rating for asbestos lung disease with COPD to 60 percent, effective July 11, 2013.  In May 2014, the Board remanded the case for additional development. 

A June 2014 rating decision denied special monthly compensation (SMC) based on the need for aid and attendance.

In August 2017, the Board remanded the case to afford the Veteran a Board hearing by videoconference.  The Veteran was scheduled for a Board hearing in September 2017 but he failed to report to the hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In a March 2016 statement, the Veteran raised the issue of entitlement to service connection for degenerative bone disease due to ionizing radiation.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to SMC based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to July 11, 2013, the Veteran's asbestos lung disease with COPD had been manifested by an FVC of 76 percent predicted, FEV-1 of 72 percent, FEV-1/FVC of 65 percent, and DLCO of 90 percent predicted.  

2. From July 11, 2013, the Veteran's asbestos lung disease with COPD has been manifested by an FVC of 63 percent predicted, FEV-1 of 50 percent, FEV-1/FVC of 40 percent, and DLCO of 81 percent predicted.  


CONCLUSION OF LAW

The criteria for a higher initial rating for service-connected asbestos lung disease with COPD, evaluated as 30 percent prior to July 11, 2013 and as 60 percent from July 11, 2013, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6604, 6833 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's asbestos lung disease with COPD has been evaluated as 30 percent prior to July 11, 2013 and as 60 percent from July 11, 2013.  The disability has been rated under Diagnostic Code 6833 for asbestosis, which is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97 (2017).

Under the General Rating Formula for Interstitial Lung Disease, a 100 percent rating is warranted for interstitial lung disease with Forced Vital Capacity (FVC) less than 50 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or that requires outpatient oxygen therapy.  A 60 percent rating is warranted for interstitial lung disease with FVC of 50-64 percent predicted, or DLCO (SB) of 40-55 percent predicted, or maximum exercise capacity of 15-20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  38 C.F.R. § 4.97.

Under Diagnostic Code 6604 for COPD, a 100 percent rating is warranted for COPD with Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or DLCO (SB) less than 40-percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or correspondence pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or that requires outpatient oxygen therapy.  A 60 percent rating is warranted for COPD with FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97.

At a December 2008 VA examination, the Veteran reported dyspnea on exertion such that he is unable to walk a flight of stairs, and having to sit down and catch his breath after walking 200 feet on a track.  He also reported asthma attacks previously treated intermittently with prednisone.  Pulmonary function tests (PFTs) showed an FVC of 76 percent predicted, FEV-1 of 72 percent predicted, FEV-1/FVC of 65 percent, and DLCO of 90 percent predicted.  The examiner provided diagnoses of pleural plaques indicative of asbestos lung disease and mild COPD.  

In a March 2009 addendum, the examiner noted that the PFTs indicated moderate obstruction and normal DCLO.  The examiner also noted that CT scan of the lungs did not show evidence of significant interstitial lung disease.

At a June 2009 VA examination, the Veteran reported dyspnea on exertion at 100 feet.  PFTs were not performed at that time.  The examiner provided diagnoses of asbestos-related lung disease and COPD.

At a July 2013 VA examination, the Veteran reported that his breathing was more limited, although he noted improvement since a recent increase in Advair dosage.  The examiner stated that PFTs were ordered and indicated that the DLCO most accurately reflects the Veteran's level of disability.  The examiner stated that the Veteran would not be able to perform physically demanding work.  PFTs performed later that month showed an FVC of 83 percent predicted, FEV-1 of 50 percent predicted, FEV-1/FVC of 40 percent, and DLCO of 81 percent predicted.  

At an August 2015 VA examination, the Veteran reported difficulty breathing and    walking around due to COPD and degenerative joint disease as well as wheezing and shortness of breath.  PFTs showed an FVC of 63 percent predicted, FEV-1 of 50 percent predicted, FEV-1/FVC of 52 percent, and DLCO of 90 percent predicted.  The examiner indicated that the FEV-1/FVC most accurately reflects the Veteran's level of disability.  The examiner stated that the Veteran would not be able to do any work that requires heavy manual labor or sedentary work.  

Given the above, prior to July 11, 2013, the Veteran's asbestos lung disease with COPD had been manifested by an FVC of 76 percent predicted, FEV-1 of 72 percent predicted, FEV-1/FVC of 65 percent, and DLCO of 90 percent predicted.  Those findings do not warrant a higher 60 percent rating under the General Rating Formula for Interstitial Lung Disease.  Likewise, those findings do not warrant a higher rating under Diagnostic Code 6604 for COPD.  Thus, a rating in excess of 30 percent prior to July 11, 2013 is not warranted.

From July 11, 2013, the Veteran's asbestos lung disease with COPD has been manifested by an FVC of 63 percent predicted, FEV-1 of 50 percent predicted, FEV-1/FVC of 40 percent, and DLCO of 81 percent predicted.  These figures represent the lower of the two PFTs performed during this time.  Still, these findings do not warrant a 100 percent rating under the General Rating Formula for Interstitial Lung Disease.  Likewise, these findings do not warrant a 100 percent rating under Diagnostic Code 6604 for COPD.  While an FEV-1/FVC less than 40 percent warrants a 100 percent rating, the Veteran's result of 40 percent falls squarely in the criteria for the current 60 percent rating.  Thus, a rating in excess of 60 percent from July 11, 2013 is not warranted.

In conclusion, a higher initial rating for asbestos lung disease with COPD is not warranted at any time since the date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2017).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's asbestos lung disease with COPD but the medical evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's disability, which is reduced pulmonary function.  The Veteran's symptoms of dyspnea and wheezing are reasonably contemplated by the rating criteria.  Moreover, the Veteran already has been granted a total disability rating based on individual unemployability (TDIU) due to service-connected disability under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A higher initial rating for service-connected asbestos lung disease with COPD, evaluated as 30 percent prior to July 11, 2013 and as 60 percent from July 11, 2013, is denied.


REMAND

As noted in the introduction, the Veteran has raised a claim for service connection for degenerative bone disease due to ionizing radiation.  The record shows that his need for aid and attendance is due in part to his degenerative bone disease.  As the adjudication of that claim could affect the claim for SMC based on the need for aid and attendance, the Board finds that the claims are inextricably intertwined and a decision on the SMC claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After adjudicating the intertwined claim for service connection for degenerative bone disease due to ionizing radiation, readjudicate the claim for SMC based on the need for aid and attendance.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


